DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/10/2021 after final rejection on 08/26/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-5 and 8-15 are now pending in this application.  Claim 1, as currently amended, is presented for examination.  Claims 2-5 and 8-15, as previously presented, are now presented again for examination.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Walker et al. (US Publication 2010/0232102). 
In re Claim 1, Walker discloses an electronic device comprising: a first body 14 having a first side and a second side that define a shape of the first body (e.g. the first side may be considered the bottom side when the device is in the landscape mode as shown in Figure 3c, the second side may be considered the bottom side when the device is in the portrait mode as shown in Figure 3a); a second body 12 having a third side and a fourth side that define a shape 
In re Claim 2, Walker discloses wherein: the first body 14 and the second body 12 are both rectangular plate-shaped members; and the first body has a motion baseline parallel to a top surface of the second body, the motion baseline is located between the first body and the second body; the first body rotates and slides on the first connecting member, and during the rotation and slide, the first body remains on one side of the motion baseline.  

In re Claim 4, Walker discloses wherein during the rotation, the first body slides in a direction away from the motion baseline when corners of the first body gradually approach the motion baseline and slides in a direction toward the motion baseline when the corners gradually move away from the motion baseline.  See Walker, Figures 3a-4f and associated disclosure.
In re Claim 9, Walker discloses wherein: the first connecting member 50 is rotationally connected to the second body 12 through a second connecting member 40, the second connecting member is rotatably connected to the second body, and the second connecting member is rotatably connected to the first connecting member.  
In re Claim 10, Walker discloses wherein a second rotation mechanism 45 connecting the second connecting member 40 and the second body 12 and a third rotation mechanism 55 connecting the second connecting member 40 and the first connecting member 50 are both 360-degree rotation shaft mechanisms.  
In re Claim 11, Walker discloses wherein the first connecting member 50 is a plate-shaped member attaching to the first body.  
In re Claim 12, Walker discloses wherein the second connecting member 40 is a plate-shaped member attaching to the first body.  

In re Claim 14, Walker discloses wherein the connecting surface is parallel to the screen.  
In re Claim 15, Walker discloses wherein the display screen is rectangular and a screen orientation changes from a landscape mode to a portrait mode in a planar rotation relative to the computer body. See Walker, Figures 3a-3f and associated description. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Publication 2010/0232102) in view of Law et al. (US Publication 2011/0221319). 
In re Claim 5, Walker discloses the limitations as noted above, but does not explicitly disclose a second tracking slot.  However, providing such is not new.  For example, Law discloses a first tracking slot 630 and a second tracking slot 631 to cooperate with respective pins (Law, paragraph 0079).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a second track, like that disclosed in Law, with the apparatus as otherwise 
In re Claim 8, Walker as modified by Law discloses wherein when the first body 14 changes from a landscape mode to a portrait mode in a planar rotation relative to the second body 12, a segment connecting two points on the first body corresponding to shaft ends of the first pin and the -12-Client Reference No. CN18133-US Attorney Docket No. 00223.0241. OUSsecond pin, respectively, moves in a trajectory line configured to be a trajectory line to dispose the first tracking slot and the second tracking slot.  See e.g., Law Figures 6c-6h, 8b-8g and associated description. 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the newly added limitations are not disclosed in the Walker reference.  Applicant’s Arguments, pp. 6-7.  Further, that Walker does not disclose a first side of the first body overlapping with a third side of the second body in the landscape mode and/or a second side of the first body overlapping with the third side of the second body in the portrait mode.  I respectfully disagree.  The applicant is reminded that the claims must be given their "broadest reasonable interpretation."  See MPEP §2111.  As noted in the rejection to Claim 1 above, Walker discloses a first side (bottom side of first body 14 when in the landscape mode) and a second side (bottom side of the first body 14 in the portrait mode).  The noted claim limitation above is a functional limitation.  Therefore, if Walker can perform the function then the claim limitation is disclosed in Walker.  Walker can perform the function because the first body 14 is rotated about hinge 45 relative the second body 12 independently from the rotation of the first body 14 relative the first connecting member (at 58).  Thus, Walker is capable of rotating the first body 14 relative to the second body 12 about hinge 45 to point above second body 12 where the first body 14 may then rotate between portrait and landscape modes and therefore have either the first side or the second side “overlapping” or above the third side of the second body.  It should be also noted, in the alternative, the claims are drafted broadly and thus the third side of the second body 12 could also be considered the left or right sides as shown in Figures 3a-3f, and thus various sides of the first body 14 are overlapping the left or right sides of the second body 12 when in the landscape and/or portrait modes (See, e.g. Figure 3b, 3c, 3f).  Therefore the claims are still rejected even in light of applicant’s most recent amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841